Citation Nr: 0926657	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for left 
foot cold weather injury (CWI) residuals, evaluated as 20 
percent disabling prior to January 12, 1998, and 30 percent 
thereafter.

2.  Entitlement to an increased disability rating for left 
foot reflex sympathetic dystrophy (RSD), evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran's appeal was previous before the Board in 
September 2007.  At that time, the Veteran's left foot 
disability carried a single evaluation for both the CWI 
residuals and the RSD.  By rating decision and Supplemental 
Statement of the Case issued in September 2009, the CWI 
residuals and RSD were given separate evaluations.  Hence, 
the Board has recharacterized the issues as above.


FINDING OF FACT

1.  The amputation rule applies to the evaluation of the 
Veteran's left lower extremity disabilities and prohibits any 
higher combined disability rating for them.

2.  The Veteran's left foot CWI residuals and RSD do not 
present an exceptional disability picture and the scheduler 
evaluations are adequate to compensate the Veteran.




CONCLUSIONS OF LAW

1.  As limited by the amputation rule, the criteria for an 
increased disability rating for CWI residuals in excess of 20 
percent prior to January 12, 1998, and in excess of 30 
percent thereafter are not met.  38 U.S.C.A. §§ 1155 and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.25, 4.68, 4.71a Diagnostic Code 5162, and 4.109 Diagnostic 
Code 7122 (2008).

2.  As limited by the amputation rule, the criteria for an 
increased disability rating for RSD in excess of 40 percent 
are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.25, 4.68, 4.71a 
Diagnostic Code 5162, and 4.124a Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in July 
2001, February 2008 and  September 2008.  The Board 
acknowledges that the notice letters sent to the Veteran in 
July 2001 and February 2008 did not fully meet the 
requirements set forth in Vazquez-Flores, but the September 
2008 notice letter did.  Furthermore, none of these letters 
were sufficient as to timing.  These errors, however, did not 
affect the essential fairness of the adjudication.  Moreover, 
content-compliant notice was sent in September 2008 followed 
by subsequent adjudication of the claims.  Thus any defects 
as to content or timing have been cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the Veteran appropriate 
notice and subsequent adjudication).

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claim for an 
increased disability rating for his service-connected left 
foot disabilities.  Furthermore, a reasonable person could be 
expected to understand what was needed based upon the post-
adjudicatory notices and process.  Accordingly, the Board 
finds that any error in the notice provided to the Veteran on 
his claim for an increased disability rating has not affected 
the essential fairness of the adjudication and was harmless 
error.  

With respect to VA's duty to assist, all efforts have been 
made to obtain relevant, identified and available evidence.  
Also the Veteran was afforded VA examinations in December 
2002 and August 2008.  Significantly, the Board observes that 
he does not report that the condition has worsened since he 
was last examined, and thus a remand is not required solely 
due to the passage of time.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  

The Board finds that VA has satisfied its duties to inform 
and assist the Veteran.  Additional efforts to assist or 
notify him would serve no useful purpose.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of his claims. 
II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran was service-connected for RSD, left foot, 
residuals of cold injury, in 1970, initially evaluated as 10 
percent disabling under Diagnostic Code 7122.  In September 
1996, he filed a claim for an increased evaluation of that 
disability.  Since the issue related to the Veteran's left 
foot disability is entitlement to an increased rating, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

By rating decision issued in May 1997, the RO denied an 
increased disability rating.  The Veteran appealed, and by 
rating decision issued in June 2003, the RO granted an 
increased disability rating to 30 percent under Diagnostic 
Code 7122 for CWI residuals with RSD, but denied a separate 
evaluation for RSD because of application of the amputation 
rule.  Specifically, the RO determined that the 30 percent 
evaluation, when combined with the Veteran's service-
connected left knee disability evaluations, yielded a 40 
percent evaluation, which is the maximum allowable under the 
amputation rule limiting lower extremity evaluation to 40 
percent for below the knee amputation permitting prosthesis.

The Board notes that, by rating decision issued in July 2001, 
the RO granted service connection for left knee instability, 
evaluated as 10 percent disabling, and left knee limitation 
of motion with arthritis, evaluated as 10 percent disabling.  
An effective date of August 7, 2000, was assigned, as it was 
the date the Veteran's claim was received.

The Veteran's appeal was previously before the Board in 
September 2007.  At that time, the Board noted that the 
elective level of amputation used by the RO was below the 
knee and found this to be inconsistent with including his 
left knee disability evaluations in the equation.  Instead, 
the Board found that the proper elective level of amputation 
would be above the knee, and thus the amputation rule would 
permit a combined disability rating up to at least 60 percent 
pursuant to Diagnostic Code 5162 for amputation of the thigh 
at the middle or lower thirds.  38 C.F.R. § 4.71a.  Thus, the 
Board remanded the Veteran's claim for a higher disability 
rating for his left foot disability for reevaluation, 
including whether any additional evaluation should be made 
for the separate and distinct manifestations of it, as 
limited by the amputation rule at the appropriate level above 
the knee.

By rating decision and Supplemental Statement of the Case 
issued in September 2008, the Veteran's left foot disability 
was reevaluated and separate disability ratings were provided 
for the separate manifestations of it.  The CWI residuals of 
the left foot were evaluated as 20 percent disabling under 
Diagnostic Code 7122 effective September 4, 1996, the date of 
the Veteran's claim, and as 30 percent disabling as of 
January 12, 1998, the effective date of a change of the 
rating criteria under Diagnostic Code 7122.  The RSD of the 
left lower extremity was evaluated as 40 percent disabling 
under Diagnostic Code 8520 effective September 4, 1996, the 
date of the Veteran's claim.

In October 2008, the Veteran submitted a letter indicating 
that he does not disagree with and is not necessarily seeking 
additional disability on his foot alone, but he believes the 
disability evaluation of his entire left leg impairment is 
too low.  However, in light of the September 2008 decision 
granting increased and separate disability ratings for his 
left foot CWI residuals and left lower extremity RSD, the 
Board finds that a higher disability rating for either of 
these or for the entire left lower extremity cannot be given 
because of the amputation rule.

The amputation rule, found in 38 C.F.R. § 4.68, prohibits the 
assignment of a combined rating for disabilities of an 
extremity higher than the rating for the amputation at the 
elective level, were amputation to be performed.  In the 
present case, there are three separate periods in which the 
Board must consider the application of the amputation rule.  
The first period is from September 4, 1996, until January 12, 
1998, when the Veteran's CWI residuals of the left foot were 
evaluated at 20 percent.  The second period is from January 
12, 1998, until August 7, 2000, when the Veteran's CWI 
residuals of the left foot were evaluated at 30 percent, but 
prior to when service connection was granted for the 
Veteran's left knee disabilities.  The last period is from 
August 2000.  

During the first two periods, the elective level of 
amputation is at a level below the knee permitting 
prosthesis, which would warrant a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5165.  For the period 
commencing on August 7, 2000 (i.e., the effective date for 
service connection for the left knee disabilities), the 
elective level of amputation is at the middle or lower thirds 
level of the thigh because of the Veteran's left foot and 
left knee disabilities.  Such amputation would warrant an 
evaluation of 60 percent.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5162.  

For the period from September 4, 1996, until January 12, 
1998, the Veteran had the following ratings related to the 
service-connected left lower extremity disabilities:  40 
percent for RSD of the left lower extremity and 20 percent 
for CWI residuals of the left foot.  Applying these ratings 
to the combined rating table set forth in 38 C.F.R. § 4.25, 
the combined rating for the Veteran's left lower extremity is 
equal to 52 percent, (rounded to 50 percent).  38 C.F.R. 
§ 4.25, Table I.  

From January 12, 1998, until August 7, 2000, the left lower 
extremity disabilities were evaluated as 40 percent for RSD 
and 30 percent for CWI residuals.  Applying these ratings to 
the combined rating table set forth in 38 C.F.R. § 4.25, 
yields a 58 percent evaluation, (rounded to 60 percent).  
38 C.F.R. § 4.25, Table I.  

As amputation warrants only a 40 percent evaluation during 
these two periods, a higher evaluation for either of the 
Veteran's left lower extremity disabilities service-connected 
during these timeframes is barred by application of the 
amputation rule.  

As of August 7, 2000, the Veteran had the following ratings 
related to the service-connected left lower extremity 
disabilities:  40 percent for RSD of the left lower 
extremity, 30 percent for CWI residuals of the left foot, 10 
percent for instability of the left knee, and 10 percent for 
limitation of motion with arthritis of the left knee.  
Applying these ratings to the combined rating table set forth 
in 38 C.F.R. § 4.25, the combined rating for the Veteran's 
left lower extremity is equal to 66 or, when rounded up, 70 
percent.  38 C.F.R. § 4.25, Table I.  Because the combined 
rating of the Veteran's left lower extremity disabilities 
exceeds the 60 percent allowable for amputation at the 
appropriate elective level, a higher evaluation for either 
the CWI residuals of the left foot or the RSD of the left 
lower extremity is barred by application of the amputation 
rule for this period as well.

The Board notes that it has reviewed the calculation of the 
combined disability rating from September 1996 to the 
present.  If any errors have been made, they have been to the 
Veteran's benefit.  Thus, the Veteran's concerns regarding an 
incorrect combined rating for his left lower extremity are 
unnecessary.  

The Secretary establishes disability ratings that are 
intended to compensate a Veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  The maximum 60 percent disability rating 
for disabilities of the left lower extremity with amputation 
at the middle or lower thirds of the thigh encompasses a 
level of compensation for severe symptoms such as those 
present here and for any impairment in earning capacity due 
to these symptoms.  There is a lack of entitlement under the 
law to a higher scheduler evaluation.  In this case, the 
facts are not in dispute, and the application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).

Extra-Schedular Consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995). 

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  First, the RO or the Board must determine whether 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for that disability 
are inadequate.  In other words, whether the disability 
picture presented in the record is adequately contemplated by 
the rating schedule.  In doing so, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for this disability.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.   

The Board finds that referral for extra-schedular 
consideration is not warranted in this case.  There is no 
indication that the Veteran's left lower extremity 
disabilities are of such an exceptional disability picture as 
to make the schedular evaluation inadequate to compensate for 
the average earning capacity impairment attributable to the 
Veteran's left lower extremity.  The 60 percent combined 
disability rating contemplates the loss of the use of the 
left lower extremity at the middle or lower thirds level of 
the thigh.  There is no indication in the medical evidence 
that the Veteran has any unusual symptoms or exceptional 
disabling characteristics not contemplated by the maximum 60 
percent combined disability rating (as limited by the 
amputation rule) for such disabilities as the Veteran's.  

Disability is, by definition, interference with employment 
and impairment of earning capacity.  38 C.F.R. § 4.1.  The 
Veteran has a serious disability, evaluated as such under the 
rating schedule.  The absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected left lower extremity disabilities.  


ORDER

Entitlement to an increased disability rating for left foot 
cold weather injury (CWI) residuals, evaluated as 20 percent 
disabling prior to January 12, 1998, and 30 percent 
thereafter, is denied.

Entitlement to an increased disability rating for left foot 
reflex sympathetic dystrophy (RSD), evaluated as 40 percent 
disabling is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


